UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-04692 Emerging Markets Growth Fund, Inc. (Exact Name of Registrant as Specified in Charter) 11100 Santa Monica Boulevard, 15th Floor Los Angeles, California 90025 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (310) 996-6000 Date of fiscal year end: June 30 Date of reporting period: December 31, 2010 Nelson N. Lee Capital International, Inc. 11100 Santa Monica Boulevard, 15th Floor Los Angeles, California 90025 (Name and Address of Agent for Service) Copies to: Rob Helm, Esq. Dechert LLP 1treet, N.W. Washington, DC 20006-2401 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Emerging Markets Growth FundSM [cover: global map] Semi-annual report for the six months ended December 31, 2010 Emerging Markets Growth Fund seeks long-term growth of capital and invests primarily in common stock and other equity securities of issuers in developing countries. Fund results shown in this report are for past periods and are not predictive of results for future periods. The results shown are before taxes on fund distributions and sale of fund shares. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, please call 800/421-0180, ext. 96245. Investing in developing markets involves additional risks, such as significant currency and price fluctuations, political instability, differing securities regulations and periods of illiquidity, which are detailed in the fund’s prospectus. Investments in developing markets have been more volatile than investments in developed markets, reflecting the greater uncertainties of investing in less established economies. Individuals investing in developing markets should have a long-term perspective and be able to tolerate potentially sharp declines in the value of their investments. Emerging Markets Growth Fund is a U.S.-domiciled open-end interval fund and redeems on a monthly basis as more fully described in its prospectus. Securities offered through American Funds Distributors,® Inc., member FINRA/SIPC. Dear shareholders: Emerging markets equities rebounded sharply in the second half of 2010, supported by robust capital inflows, the strength of local emerging markets economies and signs of an improving global economic outlook. The net asset value of the Emerging Markets Growth Fund advanced 23.5% for the six months ended December 31, 2010, with dividends reinvested, compared with a 27.1% increase for the MSCI Emerging Markets Investable Market Index (IMI). Equity markets fluctuated from month to month as investors tried to assess the impact of rising inflationary pressures and tighter monetary policies on domestic economies. Stocks dipped in August and November, but nonetheless registered steep gains in the second half of the year, spurred by rallies in July, September and December. Market review Cyclical areas of the market, such as materials, industrials and consumer-related stocks led amid the economic rebound. The International Monetary Fund (IMF) estimated that emerging markets economies expanded 7.1% in 2010, compared with 2.7% growth for the developed economies. Technology stocks also helped drive gains, particularly companies like Samsung Electronics and HTC that cater to demand for smartphones. Smaller markets in Asia and Latin America rose sharply. Small-cap stocks outpaced large-cap stocks overall. China continued to dominate market sentiment as the world’s fastest-growing major economy. Authorities surprised markets in October by hiking interest rates for the first time in nearly three years as inflation rose to 4.4%. By November that figure had climbed to 5.1%, prompting further tightening in December. Inflationary pressures escalated throughout the emerging markets amid a rise in food and energy prices. Based on data from the IMF, consumer prices in the developing world were expected to have risen an average of 6.2% in 2010, compared with 1.4% in the advanced economies. The Thomson Reuters/Jeffries CRB Agricultural Index shot up more than 50%, with price jumps exacerbated by a severe drought in Russia that destroyed about a quarter of the country’s crops. India, Brazil, Taiwan and South Korea all tightened monetary policy in an effort to stem inflation. [Begin Sidebar] Results at a glance For periods ended December 31, 2010, with distributions reinvested Total returns Average annual total returns Lifetime (since 6 months 1 year 3 years 5 years 10 years 5/30/86) Emerging Markets Growth Fund % MSCI Emerging Markets IMI1,2 3 MSCI Emerging Markets Index2,4 –0.3 3 1 Returns for the MSCI Emerging Markets Investable Market Index (IMI) were calculated using the MSCI Emerging Markets Index with gross dividends from December 31, 1987 to December 31, 2000, and with net dividends from January 1, 2001 to November 30, 2007, and using the MSCI Emerging Markets IMI with net dividends thereafter. 2 The indices are unmanaged, and their results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 3 The MSCI Emerging Markets Index did not start until December 31, 1987. As a result, the International Finance Corporation (IFC) Global Composite Index was used in lieu of the MSCI Emerging Markets Index from May 30, 1986 to December 31, 1987. 4 Reflects gross dividends through December 31, 2000 and net dividends thereafter. The total fund operating expense ratio was 0.71% as of the most recent fiscal year-end. Percentage changes for markets and sectors are based on the MSCI Emerging Markets Investable Market Index, with net dividends reinvested, and are for the period ended December 31, 2010, unless otherwise noted. All returns and stock prices are reflected in U.S. dollars, unless otherwise noted. [End Sidebar] The Reserve Bank of India raised its interest rate four times since July, following several increases earlier in the year. Central banks in South Africa and Turkey bucked the broader trend by continuing to lower interest rates. Corporate activity gathered momentum, with Agricultural Bank of China issuing $22 billion in new shares in August, followed by Petrobras’ $70 billion share offering in September. Capital flows into dedicated emerging markets funds also surged to a record of more than $90 billion by the end of the year, partly fueled by quantitative easing measures in the U.S. Capital flows into China, Brazil and South Korea alone accounted for about half of the total inflows. Several countries introduced capital controls, with Brazil hiking taxes on foreign bond purchases to 6% and Thailand instituting a 15% withholding tax on both capital gains and bond investments. Most emerging markets currencies appreciated against the U.S. dollar. Exports from developing economies rose 11.9% in 2010, after a 7.8% contraction in 2009, according to the IMF. Emerging markets economies maintained considerable growth rates, raising questions about whether economies in China and India might overheat. China’s GDP climbed 9.6% in the third quarter, following 10.3% growth in the previous quarter. Chinese authorities implemented further measures to rein in property prices and limit credit expansion. In addition to the central bank’s interest rate hikes and its lifting of reserve requirements to 18.5% through six increases over the course of the year, authorities prohibited banks from moving loans off their balance sheets to evade tighter reserve requirements. The government also ordered stress tests to evaluate banks’ ability to withstand a deep slump in housing prices. Stock market returns in Asia varied widely. The MSCI China IMI edged 13% higher. Some real estate companies declined over the period as a further increase in down payment requirements and the introduction of a trial property tax in some cities weighed on property stocks. Property prices in China continued to ease for a seventh consecutive month, rising 0.3% in November — a considerable contrast from April’s 12.8%. Meanwhile, Chinese automakers, which had fallen behind earlier in the year on concerns about overcapacity and slowing demand, rebounded on a fresh spate of government subsidies for fuel-efficient cars and an uptick in sales. BYD was a notable exception, with shares of the battery and electric car maker down 29%. Third-quarter profits plunged nearly 100% amid fierce competition in the Chinese auto market. [Begin Sidebar] 10 largest equity holdings Percent of net assets as of 12/31/10 Percent of price change for the 6 months ended 12/31/10* Samsung Electronics % % OAO Gazprom LG Chem Petróleo Brasileiro – Petrobras Banpu China Shenhua Energy América Móvil Bank of China Delta Electronics CIMB Group Holdings Total % *The percent change is reflected in U.S. dollars. The actual gain or loss on the total position in the fund may differ from the percentage shown. [End Sidebar] The MSCI India IMI inched up 17%. Tighter mortgage provisions hampered real estate stocks. A series of business scandals also rattled investor confidence, with the telecommunications sector sliding nearly 20% after a government audit exposed widespread corruption related to the telecommunications ministry’s issuance of wireless licenses in 2008. Elsewhere in Asia, South Korean stocks rose despite mounting tensions with North Korea. The MSCI South Korea IMI climbed 30%, supported by heavyweight Samsung Electronics. A number of Taiwanese technology firms also registered sharp gains, including HTC, the world’s largest maker of wireless handsets, as well as Delta Electronics, which manufactures power supplies for computers and other electronics. Shares of automakers Hyundai Mobis and Kia Motors rose sharply on better-than-anticipated profits and expectations that demand in the emerging markets would remain strong. Indonesian equities trailed after a sharp rally last year. Smaller markets such as Thailand registered outsized gains as political tensions subsided. Healthy corporate profits and an improving economy also helped shore up stocks. [Begin Sidebar] Where the fund’s assets were invested Percent of net assets MSCI EM IMI1 Value of hyoldings 12/31/10 12/31/09 6/30/10 12/31/10 6/30/10 12/31/10 Asia-Pacific China % $ Hong Kong .7 — — India Indonesia Malaysia Pakistan .1 .1 .1 — — Philippines .9 .5 .6 Singapore .9 .8 — — South Korea Sri Lanka .1 — Taiwan Thailand Vietnam .1 — Latin America Argentina .1 .1 — — Brazil Chile .8 .6 .5 Colombia — — .3 .7 .7 Jamaica .1 — Mexico Peru — — — .6 .7 Uruguay — — .1 — — Eastern Europe and Middle East Czech Republic .8 .6 .6 .4 .4 Hungary — .1 .2 .4 .3 Israel —
